PER CURIAM.
This attorney-discipline proceeding is before us on the complaint of The Florida Bar, the respondent’s conditional guilty plea for consent judgment, and the report of the referee.*
The Florida Bar charged respondent with failing to file federal income tax returns for the years 1975 through 1978. The referee found that respondent’s “failure to file was not willful but was the result of active and uncontrolled alcoholism during the time of the events in question.” The referee recommended that respondent be found guilty of violating article XI, Rules 11.-02(3)(a) and (b) of the Integration Rule of The Florida Bar and Disciplinary Rules 1-102(A)(6) of The Florida Bar Code of Professional Responsibility. Further, the referee recommended that respondent receive a public reprimand and that he be placed on bar-supervised probation for a period of three years with the following conditions: (a) that respondent abstain from the consumption of alcoholic beverages; (b) that he remain active in Alcoholics Anonymous, attend weekly meetings, practice AA principles in all of his affairs; and carry the AA message to other alcoholics; (c) that he submit quarterly reports stating that he is attending the AA meetings and is sober and free from active alcoholism; and (d) that he comply with the agreed-upon payment schedule regarding the payment of back taxes owed to the Internal Revenue Service.
We approve the referee’s findings of fact and recommended discipline. Accordingly, respondent shall receive a public reprimand and shall be placed on bar-supervised probation for a period of three years under the above-mentioned conditions. The publication of this opinion in Southern Reporter shall constitute respondent’s public reprimand. Judgment for the costs of this proceeding in the amount of $1,166.80 is hereby entered against respondent, for which let execution issue.
It is so ordered.
OVERTON, A.C.J., and ALDERMAN, MCDONALD, EHRLICH and SHAW, JJ., concur.

 We have jurisdiction. Art. V, § IS, Fla. Const.